PRECEDENTIAL


      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT

                     __________

                     No. 13-4260
                     __________

     EDDIE MCBRIDE; LEONARD RILEY, JR.;
    EDDIE KNIGHT; CHARLES S. MILLER-BEY

                          v.

INTERNATIONAL LONGSHOREMEN'S ASSOCIATION,

                              Appellant
                     __________

    On Appeal from the United States District Court
              for the District of Delaware
           (D.C. Civil No. 1-01-cv-00005)
     District Judge: Honorable Leonard P. Stark

      Submitted Under Third Circuit LAR 34.1(a)
                   June 23, 2014

    BEFORE: FUENTES, GREENAWAY, JR., and
           NYGAARD, Circuit Judges
                 (Filed: February 19, 2015)

Stephen B. Potter, Esq.
Potter, Carmine & Associates
840 North Union Street
P.O. Box 514
Wilmington, DE 19899

John P. Sheridan, Esq.
Marrinan & Mazzola Mardon
26 Broadway, 17th Floor
New York, NY 10004
      Counsel for Appellant

Michael J. Goldberg, Esq.
73 Harrowgate Drive
Cherry Hill, NJ 08003

Perry F. Goldlust, Esq.
702 King Street, Suite 600
P.O. Box 1675
Wilmington, DE 19899
       Counsel for Appellees

                        __________

                         OPINION
                        __________

NYGAARD, Circuit Judge.




                               2
                              I.

        The International Longshoremen’s Association
challenges the District Court’s order denying its motion for
relief from judgment under Fed. R. Civ. P. 60(b)(5). The
Union argues that the Court mistakenly classified Eddie
Knight as a prevailing party and wrongly awarded him
attorney’s fees in the amount of $243,758.34, including costs
and post-judgment fees. The Union also questions whether
the District Court even had jurisdiction to make the award,
claiming it did more than our mandate authorized it to do in
the Union’s prior appeal. We will affirm.

                              II

       This case has been around since 2001 and this is the
third appeal we have heard from these parties.1 Knight is a
member of the International Longshoremen’s Association,
Local 1694, and was financial secretary for the Local. In
2000, he distributed a flier that said the Local was hosting a
group known as the Worker’s Coalition. Adam McBride,
executive director of the Diamond State Port Corporation
(created by the State of Delaware to operate the Port of
Wilmington where members of Local 1694 work) saw the
flier Knight distributed and offered to be a speaker. McBride
also contributed $500—paying it directly to the hotel where
the meeting was happening.

1
  See Knight v. International Longshoremen’s Association,
457 F.3d 331 (3d Cir. 2006); Knight v. International
Longshoremen’s Association, 527 Fed. App’x. 187 (3d Cir.
2013).




                              3
       Shortly after McBride did these things, the Union’s
national vice president, James Paylor, called McBride and
told him that the Worker’s Coalition was not affiliated with
the Union. McBride withdrew his offer to be a speaker, but
he did not ask for the $500 to be returned.

       Knight filed Union charges against Paylor for
interfering with the Local. Paylor counter-charged Knight.
He accused him of making frivolous claims that were
detrimental to the Union. He also said that Knight used the
Union name without permission, violating Article XXVII of
the Union constitution. The Union put together a board to
hear the charges. The hearing board cleared Paylor, but
decided that Knight committed three violations: he misled
the executive director of the Corporation to believe that the
Union endorsed the Worker’s Coalition; he violated Section
302 of the Labor-Management Relations Act (29 U.S.C.
§186(b)) by accepting a gift from an employer; and, he used
the Union and Local name, without permission, to solicit
funds from an employer. It recommended that the Union’s
Executive Council suspend Knight and order him, personally,
to repay the $500 given by Diamond State Port Corporation.
The Executive Council adopted the recommendations.

       Knight filed suit, claiming that Article XXVII of the
Union’s constitution—prohibiting use of its name—violated
his free speech rights. He also asserted against the Union
three claims under the Labor Management Reporting and
Disclosure Act (29 U.S.C. § 411). Specifically, he alleged
that the Union: refused to allow him to record his
disciplinary hearing; selected a biased union member to serve
on the board; and failed to give union members proper notice
about the Act, violating Section 105. The District Court




                             4
abstained on the free speech issue and ruled against Knight on
the due process claims.

       We reversed the District Court’s order in 2006 and
remanded the case. We ruled that the District Court should
not have abstained, and decided that Article XXVII was too
broad, chilling the free speech rights of union members under
the Labor Management Relations Act. The remand instructed
the District Court to consider changing Article XXVII of the
Union’s constitution to apply more narrowly to the misuse of
the Union name. We also reversed the District Court’s order
on all of Knight’s other claims, ruling that the Union violated
due process under the Labor Management Reporting and
Disclosure Act: by refusing his request to record the hearing;
by failing to give him an impartial disciplinary hearing
committee; and, by failing to properly inform its members
about the Act. Our remand instructed the District Court to
determine the appropriate remedy for Knight. Later, in a
separate order, we awarded attorney’s fees to Knight in the
amount of $64,285.

       Following our remand, the District Court ordered the
Union to revise Article XXVII and to create a new policy for
distributing copies of summaries of the Labor Management
Reporting and Disclosure Act. The District Court also
ordered the Union to give Knight a new hearing with an
impartial tribunal, and to allow Knight to record the hearing.
The Union complied with the order on the due process issues
regarding bias and a tape-recorded record, and with
improving its efforts to distribute information about the Act.
It did not, however, immediately fulfill the requirements of
the order to change its constitution.




                              5
        Before the Union’s ethics officer (who was accepted
by both parties as unbiased) the Union asked for a ruling that
Knight should be disciplined under Article XVIII of the
Union constitution for conduct detrimental to the welfare of
the Union by violating Section 302(a) of the Labor
Management Relations Act. The hearing was recorded, and
the ethics officer of the Union presided. The officer decided
that Knight did not “technically” violate section 302(a)
because the Corporation who gave the $500 did not fit the
definition of an employer under that section. But, the officer
went on to conclude that, at the time of the first hearing, it
was reasonable for the Union to decide that Knight “violated
the spirit and intent of §302(b) and to direct the return of the
money.”

       Knight and the Union then filed summary judgment
motions with the District Court. The District Court denied
most of the parties’ claims, but it did order a hearing on
Knight’s assertion that the Union never charged him with
violating the spirit of section 302(b), infringing his due
process right under section 101(a)(5) of the Act. It also
instructed the parties to present evidence regarding Knight’s
request for compensatory and punitive damages.2 The
District Court decided that the Union violated Knight’s due
process rights because it did not give him adequate notice of
the misconduct for which he was found guilty. It also ruled
that Knight was entitled to be reimbursed $500 for the fine
that he paid to the Union (and post-judgment interest on that
amount). However, it concluded that he did not present

2
  The District Court also compelled the Union to comply with
its earlier order to amend the constitution.




                               6
enough evidence to justify either compensatory damages for
lost income or punitive damages.3

       Shortly after the District Court entered this order,
Knight filed motions to set aside the judgment, to alter the
judgment for prejudgment interest, and to recover attorney’s
fees and costs. Knight then appealed the order on the issue of
damages. The Union cross-appealed the District Court’s
order, arguing that it did not violate Knight’s due process
rights. We stayed the appeal and cross-appeal while the
District Court decided the post-judgment motions.

        The District Court eventually granted Knight’s motion
for attorney’s fees and costs, awarding him $295,971.87 in
fees and costs. Citing to Ruocchio v. United Transp. Union,
181 F.3d 376, 388 (3d Cir. 1999), it concluded that Knight
was a prevailing party who conferred a common benefit to all
union members because of his successful free speech and due
process challenges. The Union conceded that Knight’s
successful free speech and section 105 claims conferred a
common benefit. The District Court concluded that the
required changes to the disciplinary hearing also conferred a
common benefit because they would encourage the Union to
pay more attention to procedural fairness in hearings that
would follow, and make members aware of their due process
rights. It denied the rest of Knight’s post-judgment motions.

       The Union amended its appeal in light of the attorney’s
fees and costs awards, preserving this issue, but neither party

3
  The District Court invited Knight to file a motion and brief
for prejudgment interest, but entered the final order before he
was able to do so.




                              7
briefed it and we did not address it. In our 2013 decision, we
agreed with the Union that Knight’s due process rights under
section 101(a)(5) of the Act were not violated in the second
hearing, and we disagreed with Knight that damages should
be awarded. Before we issued our mandate, Knight filed a
motion with the District Court to require the surety to pay
attorney’s fees. In the alternative, Knight wanted the District
Court to order the Union to continue the supersedeas bond
they posted, or to put up a substitute bond in an amount to
cover Knight’s attorney’s fees award. The Union filed for
relief from judgment under Rule 60(b)(5) of the Federal Rules
of Civil Procedure, arguing that Knight no longer was a
prevailing party and could not claim attorney’s fees. The
District Court denied the Union’s motion for relief and
ultimately awarded Knight attorney’s fees, costs, and post-
judgment interest. It based the award on its conclusion that,
because of Knight’s suit, Knight and other Union members:
can no longer be disciplined for making harmless references
to the Union name or logo; are more aware of certain due
process rights at disciplinary hearings; and, are properly
informed about the Act. It adjusted the amount of the
judgment downward to $243,758.34, in part to account for
our reversal on Knight’s due process claim in the second
round. The Union now appeals the denial of their motion for
relief.

                             III.

       The Union first says that our order in 2013 remanded
the case to the District Court to do only one thing: vacate the




                              8
award of damages.4 They maintain that the District Court did
not have authority to do anything else. This is incorrect. 5

       There is no question that the District Court was
required to follow our mandate (Bankers Trust Co. v.
Bethlehem Steel Corp., 761 F.2d 943, 949 (3d Cir. 1985));
but, there is no basis here for the Union to say that the District
Court acted improperly. “On remand, a trial court is free ‘to
make any order or direction in further progress of the case,
not inconsistent with the decision of the appellate court, as to
any question not settled by the decision.’” Casey v. Planned
Parenthood of Southeastern Pennsylvania, 14 F.3d 848, 857
(3d Cir. 1994) (quoting Bankers Trust Co., 761 F.2d at 950).
Knight’s appeal focused on the District Court’s damages
ruling. The Union’s cross appeal challenged the District
Court’s ruling that the second disciplinary hearing violated
due process under section 101(a)(5) of the Act. These are the
issues we decided. It is true that the Union amended their
cross appeal to add the District Court’s later award of
attorney’s fees.6 However, as we said, no one briefed the
issue and we did not rule on it. Therefore, our mandate did
not prevent the District Court from deciding Knight’s post-
appeal motions on the supersedeas bond and attorney’s fees,

4
 Our appellate jurisdiction in this case is based upon 28
U.S.C. § 1291.
5
 We review this question de novo. United States v. Kennedy,
682 F.3d 244, 253 n.7 (3d Cir. 2012).
6
 The District Court had jurisdiction to rule on attorney’s fees
while the appeal was pending. See Venen v. Sweet, 758 F.2d
117, 120 n. 2 (3d Cir. 1985).




                                9
and the Union’s motion for relief. The District Court had
jurisdiction to decide these motions.

      The Union’s second claim is that the District Court
wrongly denied its Rule 60(b)(5) motion for relief from
judgment. The Rule says the following:

              On motion and just terms, the
              court may relieve a party or its
              legal representative from a final
              judgment, order, or proceeding for
              the following reasons: . . . (5) the
              judgment has been satisfied,
              released or discharged; it is based
              on an earlier judgment that has
              been reversed or vacated; or
              applying it prospectively is no
              longer equitable. . . .

Fed. R. Civ. P. 60(b)(5). We have plenary review over the
District Court’s interpretation and application of legal rules
and doctrines. Le v. University of Pennsylvania, 321 F.3d
403, 405-406 (3d Cir. 2003). Every other aspect of the
District Court’s decision to deny the motion is examined for
an abuse of discretion. Wilson v. Fenton, 684 F.2d 249,
251 (3d Cir. 1982). Our scope of review is narrow; we do not
examine the underlying judgment. Id.

       The Union has the burden of convincing us that the
District Court misinterpreted the legal definition of prevailing
party here and that, because of this misunderstanding, it relied
on the wrong facts to decide its motion. Their argument,
essentially, is that the District Court should have focused on




                              10
the relief that we gave the Union in 2013 and should have
minimized or ignored the judgment in Knight’s favor that we
filed in 2006.

       The Union says that, without a final judgment in his
favor, Knight is no longer a prevailing party. Concentrating
on his underlying motive for the lawsuit (reversing the
Union’s discipline against him) as the centerpiece of any
determination on his success in this lawsuit, they say Knight
lost the battle: his suspension was not revoked and his fine
was not reduced. Mirroring language in Supreme Court
precedent on attorney’s fees, they contend that “the Court has
not issued an enforceable judgment against Defendant ILA on
Plaintiff Knight’s [Labor Management Reporting and
Disclosure Act] § 101 Claim. The legal relationship between
Knight and the [Union] was not altered.” See Buckhannon
Bd. & Care Home Inc. v. West Virginia Dept. of Health and
Human Res., 532 U.S. 598, 603-04 (2001).

       There is truth in what the Union is saying. Our ruling
on Knight’s second appeal ended his due process challenge.
This wiped out his entitlement to any damages, and it
eliminated anyone’s credible belief that flaws in the Union’s
disciplinary process were affecting the outcome of the
hearing. However, the Union is convinced that the District
Court lost sight of all of this and analyzed the prevailing party
issue in a way that contradicts Buckhannon’s ruling. It went
astray, they claim, by relying on the order we issued in 2006
(granting Knight relief on his due process and free speech
claims) rather than focusing exclusively on the final judgment
in its favor. We disagree. The Union approaches this
argument from different perspectives, and we will examine
each.




                               11
        The Union underscores the fact that Knight did not
receive any damages in this case. Citing to Rhodes v.
Stewart, 488 U.S. 1, 4 (1988), it insists that a party who is not
awarded damages cannot “prevail.” Rhodes does not really
say this; but, be that as it may, the Union’s position does not
account for the effect that the common benefit doctrine has
here. Although Title I of the Labor Management Reporting
and Disclosure Act does not provide an award of attorney’s
fees, it is settled law that union members who successfully
vindicate rights under Title I of the Act can seek
reimbursement under the common benefit doctrine. Pawlak
v. Greenawalt, 713 F.2d 972, 975 (3d Cir. 1983) (citing Hall
v. Cole, 412 U.S. 1, 7-9 (1973)). The doctrine applies when
“the plaintiff’s successful litigation confers ‘a substantial
benefit on the members of an ascertainable class.’” Id.
(quoting Hall, 412 U.S. at 5).

        Before Hall, the Supreme Court had already brushed
aside concerns about damage awards when it considered the
issue of attorney’s fees under the common benefit doctrine.
Mills v. Electric Auto-Lite Co., 396 U.S. 375 (1970). “The
fact that this suit has not yet produced, and may never
produce, a monetary recovery from which the fees could be
paid does not preclude an award. . . .” Id. at 392. The Court
concentrated on the “stare decisis effect” of the case upon
future suits that could arise from the newly created precedent.
Id. at 393. It also credited the judgment resulting from the
suit as “vindicating the statutory policy” by contributing to a
fair and informed voting process for the shareholders. Id. at
396. Notwithstanding all of this, the Supreme Court set a
substantial threshold for judging a party as successful under
this doctrine. Quoting the Minnesota Supreme Court, it
cautioned that the common benefit “must be something more




                               12
than technical in its consequence and be one that
accomplishes a result that corrects or prevents an abuse which
would be prejudicial to the rights and interests [of the
beneficiaries] or affect the enjoyment or protection of an
essential right [of the beneficiaries].” Id. (quoting Bosch v.
Meeker Cooperative Light & Power Assn., 101 N.W.2d 423,
427 (Minn. 1960)).

        “Success” in lawsuits is a slippery concept that can
shift between the parties as different phases of the case
unfold. Courts always must be cautious to avoid authorizing
attorney’s fees where a party has “won a battle but lost the
war.” National Amusements, Inc., v. Borough of Palmyra,
716 F.3d 57, 65 (3d Cir. 2013) (internal brackets omitted).
That concern is at the heart of our review here. We
understand the fact that Knight launched this lawsuit because
he wanted to reverse the Union’s decision to fine and suspend
him and that, ultimately, this did not happen. But, his
complaint, which provides a fair basis for figuring out what
the legal “war” was about, pointed to problems that could not
be fixed with money damages. It is important to us that,
citing to the Act, the focus of Knight’s lawsuit was on
challenging the validity of the process used to discipline him.
It is also matters that his suit claimed problems that were not
merely technical or incidental mistakes in the process as it
applied to him. By claiming that the Union’s constitution
infringed his free speech rights, and that basic elements of the
Union’s disciplinary process violated his due process rights,
he raised larger issues about structural elements of his
disciplinary process. All of this gave the District Court good
reason—consistent with Mills and Pawlak—to look beyond
the absence of monetary damages in the final judgment to
figure out if Knight’s lawsuit was successful.




                              13
       The Union goes further, though, arguing that the
District Court’s opinion mistakenly relied on our judgment in
2006 and ignored or contradicted the final judgment in this
case. They make three related arguments to support this idea:
(1) the 2006 order granting relief was an interim order; (2)
the relief that Knight got in 2006 was only a remand for a
new hearing; and (3) our order in 2013 reversed all prior
orders that supported any claim that Knight prevailed.

      The Union’s argument that attorney’s fees cannot arise
from an interim order begins with a point that we accept. The
Union is correct that the order we issued in 2006 contained a
remand that precluded its finality.7 However, the District


7
    The Restatement of Judgments says the following:

               Finality will be lacking if an issue
               of law or fact essential to the
               adjudication of the claim has been
               reserved for future determination,
               or if the court has decided that the
               plaintiff should have relief against
               the defendant of the claim but the
               amount of the damages, or the
               form or scope of other relief,
               remains to be determined.

Restatement (Second) of Judgments § 13(b) (1982). “An
order that establishes liability but leaves open the question of
damages or other remedies ... [is] not final for purposes of
preclusion under traditional analysis.” 18A Charles A.
Wright, Arthur R. Miller, & Edward H. Cooper, Federal




                               14
Court ordered attorney’s fees in this case after a final
judgment had been rendered. It did rely on unchallenged
rulings from a non-final order, but it did so only after all
issues in the case had been resolved.8

        The Union is also right when it says, citing to the
Supreme Court, that a party’s victory on an interim
(interlocutory) order is often not enough to claim entitlement
to attorney’s fees. Hanrahan v. Hampton, 446 U.S. 754, 759
(1980). Yet, they go too far when they say that an interim
order can never ground attorney’s fees. The Court in
Hanrahan, ruling in a civil rights case, said: “It seems
apparent . . . that Congress intended to permit the interim
award of counsel fees only when a party has prevailed on the
merits of at least some of his claims.” Id. at 757-8. It
clarified this statement, saying: ‘“[T]he entry of any order
that determines substantial rights of the parties may be an
appropriate occasion upon which to consider the propriety of
an award of counsel fees.’” Id. at 757 (quoting H.R. Rep.
No. 94-1558, p. 8 (1976)). Therefore, even were we to say
that the attorney’s fees in this case were awarded on an
interim order—an assertion with which we disagree—that
alone would not be enough to reverse the District Court’s
decision here.

       The Union moves on to the substance of our 2006
order, saying that it was essentially a remand for a new
hearing. They cite to a string of cases where we and other


Practice and Procedure § 4432 (2d ed. 2002) (citing G. & C.
Merriam Co. v. Saalfield, 241 U.S. 22, 28, 29 (1916)).
8
    See infra pp. 15-16.




                             15
courts have decided that a remand for a new trial is not a
victory that counts as having “prevailed.” See, e.g., Clark v.
Township of Falls, 890 F.2d 625, 626 (3d Cir. 1989). Again,
there is a kernel of truth in the Union’s argument. In many
cases where a court of appeals remands for a new trial, the
remand puts the plaintiff “no closer to a verdict in her favor
than she was before the trial first began.” Swietlowich v.
Bucks County, 620 F.2d 33, 34 (3d Cir. 1980) (remand for
new trial due to errors in jury instruction). As the Supreme
Court said so elegantly, such victories are “ephemeral.” Sole
v. Wyner, 551 U.S. 74, 76 (2007) (plaintiff won a preliminary
injunction but ultimately lost on merits of claim). But, none
of that really matters here because—as we suspect the Union
is well aware—our order in 2006 did not remand for a new
trial.

       Our ruling in 2006 gave Knight a final decision in his
favor on every claim he raised in his complaint. Our Opinion
suggested to the District Court some courses of action for
implementing our order, but the remand ultimately gave the
District Court discretion to figure out the best way to remedy
the due process and free speech violations. The District Court
used this discretion to order the Union to change its
constitution, to implement new procedures at its disciplinary
hearing, and to come up with a better way of distributing to
union members information about the Labor Management
Reporting and Disclosure Act. It also decided that, with these
changes, Knight was entitled to a new disciplinary hearing.
We never directed the District Court to do this, nor would it
have really mattered if we did. As suggested in Hanrahan,
the key issue here is whether the order determined substantial
rights of the parties. Hanrahan, 446 U.S. at 757. The issue
before us in 2006 was whether the Union respected Knight’s




                             16
rights and complied with the Act when it disciplined him, not
whether the Union’s decision to discipline him was right or
wrong.9 Our order, and the District Court’s order on remand,
did not return Knight to “square-one.”            His lawsuit
succeeded: he received a judgment stating that the Union
breached important rights, and he obtained orders compelling
the Union to change its constitution and its procedures.10

       This leads us to the Union’s final argument: that our
order in 2013 reversed any possible basis for Knight to claim
that he was a prevailing party. Our conclusion on this issue is
very simple. There is no credible way of validating the
Union’s argument that our holding in 2013 reversed our
ruling in 2006. Our decision in 2013, rejecting Knight’s new

9
  In fact, we had a clear-eyed view of the possibility that, if
given a new hearing, Knight might still face discipline. See
Knight v. Int'l Longshoremen's Ass'n., 457 F.3d at 340
(“Because we do not have a transcript of the hearing we do
not know the basis for the committee to have characterized
Knight's receipt of the donation from Adam McBride
(admittedly improper under the statute) as a ‘solicitation.’”).
10
    The Union also likens the District Court’s orders,
implementing our 2006 judgment, to preliminary injunctions.
However, this description makes no sense because the orders
did not provide prospective relief. Sypniewski v. Warren
Hills Regional Board of Education, 307 F.3d 243, 252 (3d
Cir. 2002). The District Court ordered permanent changes to
the Union’s procedures and its constitution, consistent with
our conclusions about the Union’s violations of due process
and free speech rights.




                              17
challenges to the fairness of the second hearing did nothing to
affect our holding about the problems arising from the first
hearing. Our holding in 2006 was never appealed by the
Union, and has remained undisturbed through the remainder
of this case. Our order in 2013 did reverse the District
Court’s order, but that reversal was limited to the District
Court’s conclusions about a due process violation in the
second hearing and Knight’s entitlement to damages. We did
not touch the issue of attorney’s fees or the underlying issue
of who prevailed in this case. Therefore, we are not
persuaded by the Union’s argument that the District Court’s
decision to deny the Union’s motion for relief under Rule 60
contradicted or ignored our final judgment in this case.

        For these reasons, we hold that the District Court did
not err in its understanding and application of the legal
concept of “prevailing party” under the common benefit
doctrine to the Union’s motion. The Union’s request for
relief was entirely based on its claim that our decision in 2013
took away Knight’s status as a prevailing party. The District
Court asked the proper legal question under the common
benefit doctrine to decide this motion:             did Knight
successfully vindicate rights under Title I of the Act? To
answer that question, it was necessary for the District Court to
examine the entire case, including our uncontested rulings
from 2006.

       We next turn to the District Court’s application of the
facts to the legal standard. As we have just noted, the
common benefit doctrine required the District Court to ask
whether, at the end of the day, Knight vindicated Title I rights
in a way that was significant to the union members at-large.
Framed in this way, we conclude that the District Court did




                              18
not abuse its discretion by basing its decision on Knight’s
victories in 2006, rather than his defeat in 2013.

        Again, the Union presses us to place Knight’s motives
for bringing the lawsuit at the center of any decision about
whether he prevailed. However, in Pawlak, we separated the
union members’ personal motives for challenging the union
on free speech issues (and the ultimate electoral defeat of the
by-laws they championed) from the benefit that was given to
union membership by the suit. We concluded that the suit,
resulting in a consent order, vindicated their freedom of
speech, ‘“dispelled the ‘chill’ cast upon the rights of all Union
members and contributed to the preservation of union
democracy.” Pawlak, 713 F.2d at 980. We reasoned that the
consent order “contributed to a fair process in bylaws
referenda . . . . for it now stands as precedent for subsequent
bylaws referenda.” Id. Similarly, we do not agree with the
Union that a union member’s lack of success in overturning
his discipline must wipe out the possibility that union
members at-large benefited from changes he won in the
union’s disciplinary procedures earlier in the litigation. It
was appropriate for the District Court to weigh the impact of
the uncontested rulings we made in 2006 to analyze whether
Knight’s case had a significant “stare decisis effect.” 11

11
   We note that it was particularly proper here where the Act
authorizing Knight’s causes of action was designed to foster
the “full and active participation by the rank and file in the
affairs of the union.” Id. at 975 (quoting Hall, 412 U.S. at 7-
8). Though the District Court did not discuss the claims in
these terms, it is legitimate, under common benefit analysis,
to assess whether the suit “vindicate[ed] statutory policy.”
Mills, 396 U.S. at 396.




                               19
       All of this leads us to conclude that the District Court
did not commit any errors by considering the impact of
Knight’s due process and free speech successes from the first
hearing. This was plainly relevant to the question raised by
the Union in its motion: whether Knight could still be
regarded as a prevailing party. It adjusted downward the fees
associated with Knight’s claims arising from the second
disciplinary hearing, but left intact the remainder of the
award. All of this was well within the discretion of the
District Court.

       For all of these reasons, we will hold that the District
Court exercised sound judgment and acted within its
discretion when it denied the Union’s motion for relief from
judgment.




                              20